Exhibit 10.26

 

February 20, 2004

 

 

Jack F. Jenkins-Stark

613 Murray Lane

Lafayette, CA  94549

 

 

Dear Jack:

 

My colleagues and I are very pleased to offer you the position of Chief
Financial Officer for Silicon Valley Bank.  Your estimated start date for this
position is to be determined.

 

SVB Base Compensation: 

As the Chief Financial Officer your base salary will be $250,000 annually
($20,833.33 per month).

 

SVB 2004 Incentive Compensation:

You will also be able to participate in Silicon Valley Bank’s 2004 Incentive
Compensation Plan (ICP). The ICP is funded with a pool of dollars generated by
the Bank achieving or exceeding targeted levels of success and return.  Your
bonus target is 55% of your base salary.  Profits must be high enough to support
a minimal level of financial performance including earnings per share. Awards
are paid out annually.

 

SVB Stock Options:

The Company will recommend to the Board of Directors that a total of 50,000
stock options be awarded to you.   You will receive confirmation of your
approved options with the price information upon Board approval.  Your right to
purchase your options shares will be subject to a vesting schedule that provides
for 25% of your option shares to vest annually on the date approved over the
next four years. Shortly after your stock options are approved you will receive
our Stock Option Plan and Stock Option Terms and Conditions from our Stock
Administration.

 

Restricted Stock or SVB Bonus:

The Company will recommend to the Board of Directors that a total of 8,000
shares of restricted stock be awarded to you.   This award will vest 5,000
shares on the first anniversary of your hire date and 3,000 shares on the second
anniversary of your hire date. The vesting of your stock shares is subject to
your continued employment with SVB during the vesting period.

 

Relocation Benefits Available:

SVB will provide you with relocation assistance from Lafayette, California to
Headquarters as described in the enclosed “Executive Relocation Program”. 
Please contact Linda Bader at (408) 654-7787 to initiate this benefit.

 

SVB Benefits:

Silicon Valley Bank offers a full range of benefits for you and your qualified
dependents. In addition to our medical/dental and vision plans, you will receive
20 days of paid vacation (prorated), 10 days of sick leave, and 2 personal
days.  A detailed presentation of your benefits program will be given to you
during new employee orientation.

 

--------------------------------------------------------------------------------


 

To comply with the government-mandated confirmation of employment eligibility,
please review the enclosed “Lists of Acceptable Documents” as approved by the
United States Department of Justice for establishing identity and employment
eligibility the “I-9” process.  Please bring the required I-9 documents to your
orientation.

 

Nothing in this offer, or your acceptance of it, alters your at will employment
status with Silicon Valley Bank.  You have the right to terminate your
employment at any time with or without cause or notice, and Silicon Valley Bank
reserves for itself an equal right.

 

To confirm your acceptance of our offer, please sign one copy of this letter,
complete the enclosed Employment forms and return the four documents in the
enclosed envelope.  This offer supersedes any and all other written or verbal
offers and is valid until February 27, 2004 unless earlier withdrawn; it is also
contingent upon successful completion of the security background verification
and reference checks.

 

Jack, we are very enthusiastic about your joining the Silicon Valley Bank team. 
We are sure you will find Silicon Valley Bank a stimulating and team-oriented
company.  The work environment is one of challenge, opportunity, and reward for
success.  If you have any questions, please do not hesitate to call Derek Witte
at (408) 654-7446.

 

Sincerely,

 

 

Ken Wilcox

Derek Witte

President & CEO

General Counsel

 

& Head of Human Resources

 

 

Accepted:

 

Date:

 

 

 

 

Actual Start Date:

 

 

 

--------------------------------------------------------------------------------